UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4005


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARLES MORANI KARGBO,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:10-cr-00177-AJT-1)


Submitted:   February 16, 2012            Decided:   February 24, 2012


Before GREGORY, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Brian Donnelly, PRICE, PERKINS, LARKEN & DONNELLY, Virginia
Beach, Virginia, for Appellant. Neil H. MacBride, United States
Attorney, Jonathan L. Fahey, Assistant United States Attorney,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles     Morani      Kargbo      appeals    the       district       court’s

judgment     following       his    conviction        by       a    federal        jury    of

conspiracy to commit Hobbs Act robbery in violation of 18 U.S.C.

§ 1951     (2006)     (Count    1),    attempted         Hobbs       Act      robbery       in

violation of 18 U.S.C. §§ 1951, 2 (2006) (Count 3); and two

counts of use and carry of a firearm during and in relation to a

crime of violence in violation of 18 U.S.C. §§ 924(c)(1)(A), 2

(2006) (Counts 4 and 6). ∗          We affirm.

            Kargbo     contends       that      his   arrest         was    an     unlawful

seizure    and    therefore     that   the      district       court       erred    by    not

suppressing the statements he made to law enforcement officers

at an interview following his arrest.                      We review the factual

findings underlying a district court’s ruling on a motion to

suppress    for     clear   error    and     its   legal       conclusions       de   novo.

United States v. Foster, 634 F.3d 243, 246 (4th Cir. 2011).

When evaluating the denial of a suppression motion, we construe

the evidence in the light most favorable to the government.                               Id.

            Kargbo     was     arrested        without     a       warrant.         “Police

officers can make warrantless arrests as long as they act on the

     ∗
       The jury further found Kargbo guilty of another count of
Hobbs Act robbery and use and carry of a firearm during and in
relation to a crime of violence, but the district court granted
Kargbo’s motion for judgment of acquittal as to those two
counts.



                                           2
basis of probable cause.”                 United States v. Williams, 10 F.3d

1070,    1073   (4th       Cir.    1993).        Probable     cause       sufficient       to

support such a warrantless arrest is present when the

      facts and circumstances within the officer’s knowledge
      that are sufficient to warrant a prudent person, or
      one of reasonable caution, in believing, in the
      circumstances shown, that the suspect has committed,
      is committing, or is about to commit an offense. The
      evidence needed to establish probable cause is more
      than a mere suspicion, rumor, or strong reason to
      suspect but less than evidence sufficient to convict.

United States v. Williams, 10 F.3d 1070, 1073-74 (4th Cir. 1993)

(internal quotation marks and citation omitted).

            Such     was     the    case     here.       Based      on    an    eyewitness

identification       during       one   incident       and   striking       similarities

with incidents that occurred shortly thereafter, law enforcement

had   reason    to    believe      that     Kargbo     had   been    involved         in   the

commission of a string of both attempted and completed armed

robberies at the time of his arrest.                   His warrantless arrest was

supported by probable cause.                Thus, we find no merit in Kargbo’s

argument    that     his    post-arrest       statements      were       “fruit       of   the

poisonous tree.”

            Kargbo     also        claims    error     in    the    district       court’s

denial of his motion for judgment of acquittal on Counts 3 and

6.      We review the denial of such a motion de novo.                                United

States v. Smith, 451 F.3d 209, 216 (4th Cir. 2006).                            A defendant

challenging     the    sufficiency          of   the    evidence         faces    a    heavy


                                             3
burden.       United States v. Beidler, 110 F.3d 1064, 1067 (4th Cir.

1997).    The verdict of a jury must be sustained “if, viewing the

evidence in the light most favorable to the prosecution, the

verdict is supported by ‘substantial evidence.’”                   Smith, 451

F.3d     at    216.       Substantial   evidence     is   “evidence   that     a

reasonable       finder    of    fact   could   accept    as    adequate     and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.”            Id. (internal quotation marks omitted).

We are mindful that “the jury, not the reviewing court, weighs

the credibility of the evidence and resolves any conflicts in

the evidence presented.”           Beidler, 110 F.3d at 1067 (internal

quotation        marks    and    brackets   omitted).          “Reversal     for

insufficient evidence is reserved for the rare case where the

prosecution’s failure is clear.”            Id. (internal quotation marks

omitted).

              A conspirator’s “acts in furtherance of the conspiracy

are ‘attributable to the others for the purpose of holding them

responsible for the substantive offense,’ when those acts are

reasonably foreseen as a necessary or natural consequence of the

unlawful agreement.”         United States v. Brooks, 524 F.3d 549, 557

n.16 (4th Cir. 2008) (quoting Pinkerton v. United States, 328

U.S. 640, 647 (1946)).           “The Pinkerton doctrine makes a person

liable for substantive offenses committed by a co-conspirator

when     their     commission     is    reasonably    foreseeable     and     in

                                        4
furtherance of the conspiracy.”           United States v. Ashley, 606

F.3d 135, 142-43 (4th Cir. 2010).

           We find that the district court properly upheld the

jury’s finding of guilt under a Pinkerton theory of conspirator

liability.      The attempted robbery at issue was within the scope

of the conspiracy and reasonably foreseeable to Kargbo given the

almost identical robbery of a similar business the previous day.

The use of a gun was likewise foreseeable because the conspiracy

involved the commission of armed robberies.               Thus, we find no

error.

           Accordingly, we affirm the district court’s judgment.

We   dispense    with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid in the decisional process.



                                                                   AFFIRMED




                                     5